Citation Nr: 1632029	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Army from October 1967 to May 1969, with some additional time served in the Minnesota National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in September 2014 and later denied this issue in September 2015.  In March 2016 this issue was subject to a Joint Motion for Remand from the United States Court of Appeals for Veterans Claims (Court).  It has returned to the Board for review.  

In May 2016 the Veteran filed claims for entitlement to service connection for alcohol abuse, to include as secondary to his service-connected PTSD, and entitlement to a higher rating for PTSD, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserted that he began having headaches during active duty service, and that his chronic headaches are related to service.  He reported at his pre-induction physical in July 1967 that he had occasional headaches, and he sought treatment for headaches during service.  In April 2015 the Veteran underwent VA examination in connection with his claim, and the VA examiner opined that it was less likely as not that the Veteran's headache disability was incurred in or aggravated by any incident, disease, or injury during service.  In making this opinion the VA examiner reasoned that headaches were common in the general population and that while the Veteran sought treatment for headaches during service they were caused by alternative non service-connected conditions.  The VA examiner also noted that the Veteran's headaches were alleviated by over-the-counter medication, which the VA examiner opined was not congruent with a chronic headache condition with functional limitation, again suggesting that they were not related to service.  

The Veteran also underwent VA examination in connection with his claim of entitlement to service connection for a traumatic brain injury, and at the time the VA psychiatrist opined that there was no clear indication that the Veteran suffered a traumatic brain injury, and that it was less likely than not that his headaches were due to traumatic brain injury; she opined that the headaches were more likely due to tension, stress, and PTSD.  In light of the VA examiner's statements that the Veteran's headaches were more likely due to his service-connected PTSD, the Board finds that remand is necessary to determine whether the Veteran's headaches are caused or aggravated by his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Board notes that the Veteran receives treatment through VA, therefore the Board finds the AOJ should obtain all VA treatment records dated from April 2016 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from April 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his attorney should be so notified, and the unavailability of the records should be noted in the claims file.

2.  After all development has been completed, forward the Veteran's file to a VA examiner for a medical opinion on whether the Veteran's headaches are related to service or are secondary to service-connected PTSD.  An examination should be provided only if the examiner determines such is necessary before offering an opinion.

After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and VA treatment records and examination reports, and a copy of this Remand, the VA examiner should provide an opinion as to the following: 

(a) whether it is at least as likely as not (50 percent probability or greater) that any current headaches began in service, were caused by service, or are otherwise related to service; 
(b) whether it is at least as likely as not that any current headaches are caused by the Veteran's service-connected PTSD, and; 
(c) whether it is at least as likely as not that any current headaches were aggravated by (permanently worsened beyond the natural progress of the disorder) the Veteran's service-connected PTSD.

In making this determination, the VA examiner should consider the April 2015 VA psychiatrist's opinion that the Veteran's headaches are more likely due to tension, stress, and PTSD.  

A complete rationale for the conclusions reached should be provided.  

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for headaches to include as secondary to service-connected PTSD.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




